-.
:l        .




              HonorableGeorge H. Sheppard
              Comptrollerof Puublicacoounts
              Austin, Texas

              Dear Sirt                           Opinion lb. o-2122
                                                  Rsr Confidentialnature of
                                                      recordscontemplatedby
                                                      Section31, Senate Bill 56,
                                                      46th Legislafure,F$gular
                                                      Seasion.

                        We are pleased toreply to your letter of %roh 22, 1940. III
              this letter it is show that there is filed with the Comptroller's
                                                                              Depart-
              iwnt, bythe Stats Departmentof bblic Welfare,an Old Age Assistmce
              warrant registerand a list of claims;however,in talkingwith your ds-
              partmwrt,it is revealedthat thia warrantregisteroonstitutesand 5s
              the list of olaimswhich is filed in your office, This registeris
              filed xlth the Comptrollerfor his use when issuingOld Age'Assistcaoe
              Uarmnts and is kept in the Deparbent as a permanentreoord.

                        IEththese faots in mind, after directingour attentionto
              Sqctlon31, Senate Bill No. 36, Aots 46th Legislature,1939, Regular
              Session,and to Article 3722, Vernon'sRevised Civil Statutes,1925,
              you:.presentseveralquestionsfor our consideration. These questions
              ¶'bse questions~aresubitted in paragraphform but, for oonvonienco,
              we nil1 list them as follows:

                        1. Ibos Section 31, Senate Bill 36, 46th Legislature,Regular
              Session,apply to the recordskept Iytho (a) Departmentof Publ$o Ilel-
              fare, (a) Comptrollor*sDepartment,(0) Stats Treasurer?

                       2. -1s th% 0xnptrollor*sD&-tment   authorizedto allow tb
              generalpublic to examine this rogistor?

                       3. Is the Comptrollerauthorized,upon applicationof an In-
              dividual,to make osrtifiodcopies of the Old Age Assistmbo Warrant
              Registerand list of claims?
HonorableGeorge B. Sheppard,Page 2 (O-2122)



          SenateBill Eo. 56, supra,among other things,ore&es the
State Departmentof AtblioWelfare,describesits rights,powers,
funotdonsand duties end sets up the %achInerye essentialfor carry-
ingthe 4ot into effect. The bill furtherprovidesfor the paymentof
Old Age Assistanoe,abolishesthe Texas Old Age AssistsnoeComission
&id'transfers all the rights,powers,and dutiespreviouslyoouferred
on said Commissionto the state Departmentof PublicEelfare. Section
Sl of this bill provides:

          "All recordsconcerningany applicantor reoipient
     contemplatedIn this Act shall be oonfidential, and shall
     be open to inspectiononly to personsduly authorizedby
     the State,or the United States,to make.suohInspection.
     In omneotion with their offioialduties8provided,how-
     ever, that faotualinformationin such recordsshall be
     availableto applicantsand reoipiellts or their duly
     authorisodagents3provided,furtherthat no list of names
     of recipientsshall be publishedor distributedfor purpos-
    .es.ofbeing made parts 'ofany state, countyor city reaords,
     or for any other purposes."

        DOES SECTlOR31, SENAiX BILL HO. 36, 46th LElISuI-
    TORE, RBGDZR SESSIONAPPLY TCRECGR~ EEPT BY TBE (a)
    DEPARTMERTOF PUBLICEBLFARE,(b) COEPTRGLLER'SDEPART-
    XENT, (0) STATE TRSASURFR?

          Tho Legislativeintent or the publio polioymanifest by Sec-
f%% 31, supraiwith which we are In accord,is me11 e ressed in the
oaee of Coo$o+sbeig'vs.Taylor'.(Sup:Ct. of N. Y., 1933
                                                     "p 266 H. Y. Sup.
358;*irheroIntho oourt; In oonstruinga similarprovIsionof the Public
WelfareLaw of Ken York. said:

          ‘.” . a'The pub110 policyexpressedin this statute
     is foundedupon the desirabilitythat the identityof those
     acceptling publio relief shouldnot be disolosed-lest
                                                        liorthy
     reoipiontsbe discouragedfrom applyingfor relief by roas-
     ox of the publicityto which they might be subjjeoted.0 . e"

          Having ascertainedthis to have been the purposeof the Legisla-
ture in enactingSection31, Senate Bill 36, supra,it is our duty to give
effectto this intent and not to defeat or thwart It. Sppsteinvso State
(Sup. ct. of Tex. 1912) 105, Tex. 35, 143 S.V. 144; Dolan vs. Walker (Sup.
Ct. of Texas, 1932) 121 Tex. 361, 49 S.Yi.(2d) 695. To say that the pro-
visioix of Senate Bill No0 36, here in question,are only applicableto
the Departmautof Public Welfareand that recordscontemplatedby the Act
but tiichare filed with the Comptrollerare not confidential,   on its
face,would be to defeat the purpose of the Legislatures Therefore,in
ansvmr to your first question,herein set out, it is the opinionof this
Departmentthat Section31, 5onato Bil~lDo0 36, supra, is applicableto
HonorableGeorge H. Sheppard,Page 3 (O-2122)



recordskept by the Departmentof Public Safety,Comptrollerof
PublicAccounts,and the Treasurer. It is to be understood.of
cI)urse,that this refers onlv to "recondsconaerningany a&i-
cant or recipientcontemplatedInthis Act,” as is providedin
Section31.

         IS TRE CORPTROLEER'SDEPARTMENTAUTHORIZED TC ALLOW
        TBE GENRRALPUBLIC TC EXAMINETMS REGISTER?

          Havingdetermined that Section
                       _. __          . 31, Senate
                                             . - Bill-_l&o.
                                                          .56, in
the proper case, is applicableto records inthe Comptrollor~s Depart-
ment, in answeringthis second question,it is only necessarythat we
determinewhether or not the WarrantRegisteris a record contemplat-
ed bythe PublicWelfareAct of 1939, SenateBill No. 36,

         Subsectionb, Section37, Senate Bill No. 36, provides:

         'b. All assistancebenefitsprovidedfor under the
    terms of this Act shall be paid by vouchersor warrants
    drawn'bythe State Comptrolleron the 'StateDepartmentof
    PublioWelfare Pund'$for the purposeof permittingthe
    State Comptrollerto properlydraw and issue such vouchers
    or warrants,the State Departmentof PublIc.Xelfaro  shall
    furnishthe Comptrollerwith a list or roll of those enti-
    tled to assistanoefrom time to time, togetherwith the
    smountto which each recipientis entitled. Ehon such
    vouohorsor marrantshave been drawn they shall bs deliv-
    orod to the ExooutIvoDirectorof the Sfato Depar&ont of
    PublicWelfare,who In turn shall supervi8o the deliveryof
    same to the personsentitledthereto.'

          DI conversation with your Department,ws are informedthat the
registerIn questionis, itself,the list of claimslmich is filed by
the Departmentof PublicKekfare with the Comptroller'sDepartmentand is
used.%  you in Issuingwarrantsto those entitledto assistance. Clearly,
then, this registeris a record aontemplatedby the PublioEelfareAct,
because it is the list of claimswhich is specificallyprovidedfor in
subssotionb, Section37, Senate Bill No. 36, supra.

          Sin&e we have concludedthat this warrant registerIs a record
ooiitemplatodby the PublicWelfare Act, it is confidential,and by the
expressterms of the statutes,"shall be open to inspectiononly to
personsauthorizedby the State, or the United States,to m&-&h       in-
speotionin connectionwith their duties." This necessarilyexcludesthe
generalpublio;and in our opinionyour Departmentis.not authorisodto
allow the generalpublic to examinethis register.

         IS THE COWTROLLER AUTBORIZED,UPON TEE APPLIC4TION
         OF AN INDIVIDU.~,TORXKE CERTIFIEDCOPIESOF TRE OLD
         AGE ASSISTAKCEWRRAEI' REGISTERAND LIST OF CLAIRS?
RonorableGeorge H. Sheppard,page 4 (o-2122)




            In the case of Coopersberg~8. Taylor,supra, Coopersberg
institutedproosedingsfor an order of mandamusdirectingthe Cormis-
sionerof Publicllslfare    to allow him to examinethe recordsof the
Conunissioner  OP publicNslfare. This right of inspectionwas oladmed
under Seotion51 of the GeneralMunicipalLaw, and Section1545 of the
GreaterBew York Charterwhioh permitedany taxpayerto inspectpub-
lio records,   The Court deniedthe writ sayingthat the above mentioned
laws must be reed in oonneotionwith the publicWslfareLaw which pro-
vided that informationrespectingthe receipt of publicrelief shall
be consideredconfidential.

           Artiale 3722, Vernon'sRevised Civil Statutes,1925, provides
in part:
         "The Secretaryof State,AttorneyGeneral,Land Commis-
    missioner,Comptroller,Treasurer,AdjutantGeneral,Commis-
    sioner of Agriculture,Commissionerof Insurance,Danking
    Conmissioner,nd State Librarianshall furnishany person
    applyingPorh ble nith a copy of any paper,doctnsent, or
    .recordin their offloes,and with oertifioatesunder seal
    oertiPyingto any Pact oontainedin the papers,documentsor
    recordsof their offices; . . . (Acts March 20, 1848; P. D.
    5808; 0. L. Vol. 3, p.:184)"

         liehave before us a situationanalagousto that in the case of
Coopersbergvso'Taylor, supra, and as in that ease,the generalstatute
here, in.regardto the issusnceof certifiedcopiesof recordsin the
Comptroller'sDeparizsentmust be read in conjunationwith the specific
provisionsIn Section 31, SenateBill Ro. 38.
                                       J


          The PublioWelfare Bill of 1939 was enactedsubsequentto Art-
icle 3722 and by the expresslanguageof the bill it is providedthat 'all
rebordsooncem.iageny applicantor reaipientcontemplatedby this Act
ehall be confidential*"In the opinionof this Department,this latter
enactmentexceptsand excludesthe particularrecordsmentionedtherein
fran the operationof Article 3722. Having determinedthat the Xrrant
Register-Piled in your office is confidentialand not open to inspeotion
by the generalpublic, and since it is a record contemplatedby the
PublicrelfareAct of 1939, it ia the opinionof this Dspartmentthat
you would not be authorizedupon applicationoP an individualto make
certifiedcopies of this traYarrant
                                 Register. In answeringthis last ques-
tion,.wehave assuaedthat the term "individualsin this questionrefers
to the generalpublic,and our answer is based upon this assumption.
Ho&able George H. Sheppard,Wge 6 VO-2122)




         Trustingthat this satisfaotoriiy
                                        amwere ycnlrquestion,
we am

                                            Yours very truly

                                      ATTORNEYGENERALOFTEMS

                                      BY
                                           s/W&lter
                                              _~    R. Koch

                                             Walter R..Kooh
                                                 Assistant
                                       BY
AkuY7ED APR 20, 1940                        s/Harry A. ShuPord

6/ Grover Seller6                             Harry A. Shuford
FIRSTASSISTANT
ATTORNEYGENHRAL




    .
          ,